Citation Nr: 0630939	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
injury, status post anterior cruciate ligament reconstruction 
and arthroscopy, currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left wrist fracture, status post open reduction and internal 
fixation, currently rated as 10 percent disabling.


(The issues of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability and entitlement to an evaluation in excess of 20 
percent for mechanical low back strain are the subject of a 
separate decision.)


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August to 
December 1985, and from August 1986 to August 1992.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

An August 2005 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to an evaluation in excess of 50 
percent for right knee disability, granted a separate rating 
for instability of the right knee, and denied an evaluation 
in excess of 10 percent for left wrist disability.  The Board 
decision remanded the issue of entitlement to a temporary 
total disability rating for left wrist fracture beyond 
October 31, 2002 to the RO for additional development.  

The veteran appealed the denials of entitlement to an 
increased evaluation for right knee disability and left wrist 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  The August 2005 Board decisions to deny 
entitlement to an evaluation in excess of 50 percent for 
right knee disability and entitlement to an evaluation in 
excess of 10 percent for left wrist disability were vacated 
and remanded by a Court Order in May 2006, based on a May 
2006 Joint Motion For Remand (Joint Motion), to address the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability and to refer the 
unadjudicated claim of entitlement to a clothing allowance to 
the RO.  

The veteran was notified by VA letter in June 2006 that her 
appointed attorney had recently retired from the practice of 
law and could no longer represent the veteran before VA.  
Consequently, the veteran was given a choice as to whether 
she wanted to be represented by another accredited 
organization, whether she wished to represent herself, or 
whether she wished to appoint another attorney to represent 
her.  The letter said that, if she did not respond within 30 
days of the date of the letter, VA would assume that she 
wished to represent herself and would resume review of the 
appeal.  Since no response was received from the veteran 
within 30 days of the date of the letter, the case will now 
be adjudicated by the Board.


A letter was sent to the veteran on July 18, 2006, in which 
the veteran was given 90 days from the date of the letter to 
submit additional argument or evidence in support of her 
appeal prior to the Board's readjudication.  According to a 
statement received by VA from the veteran later in July 2006, 
she did not have any additional argument or medical evidence 
to submit.  Consequently, the case is again before the Board 
for adjudication.

Of record is a March 2003 VA Form 21-8678, Application for 
Annual Clothing Allowance.  Since there is no subsequent VA 
action on this application, the issue of an annual clothing 
allowance is referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The medical evidence shows limitation of right knee 
extension to 53 degrees, and flexion to 82 degrees, without 
ankylosis.

2.  The medical evidence shows limitation of left wrist 
dorsiflexion to 12 degrees, without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for service-
connected right knee disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5261 (2006).

2.  The criteria for an increased evaluation for service-
connected left wrist disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's May 2006 
Order, which is based on the Amended Joint Motion dated May 
17, 2006.  The veteran was subsequently given the opportunity 
to submit additional evidence and argument in support of her 
claims, but no additional evidence and argument were 
received.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1) (West 2002).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  However, the Board would 
note that the Amended Joint Motion does not provide any 
instructions with the respect to the issues addressed in this 
decision.  Rather, the Joint Motion directed the Board to 
address the veteran's claim of entitlement to a total 
disability rating based on individual unemployability, which 
is addressed in a separate decision.

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

The VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues decided 
herein.  

Specifically, in May 2002, the RO sent the veteran a letter, 
with a copy to her representative at the time, in which she 
was informed of the requirements needed to establish her 
claims for an increased rating.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information she was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help her get evidence 
relevant to her claim but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  This letter also essentially asked 
her to provide any evidence she had pertaining to her claims.  
Additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

The veteran was not informed of the possibility that a 
particular disability rating or effective date would be 
assigned if either of her increased rating claims was 
granted.  However, since both of the increased rating claims 
are being denied, no new disability rating will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the 
service-connected disabilities at issues were conducted in 
May 2004.  The Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. §§ 
4.40, 4.45 (2006) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.

Increased Rating Claims

A September 1993 rating decision granted entitlement to 
service connection for right knee and left wrist 
disabilities; a 20 percent evaluation was assigned for the 
right knee and a noncompensable evaluation was assigned for 
the left wrist, effective August 18, 1992.   

An October 1994 rating decision granted an increased 
evaluation of 40 percent for service-connected right knee 
disability, effective June 1, 1994.

An October 1997 rating decision granted an increased 
evaluation of 50 percent for service-connected right knee 
disability, effective June 1, 1994.

A January 2003 rating decision granted a 10 percent 
evaluation for the veteran's service-connected left wrist 
disability, effective March 25, 2002; a temporary total 
disability rating was assigned for the left wrist, based on 
surgical treatment necessitating convalescence from July 25, 
2002 to October 31, 2002, with a 10 percent rating, effective 
November 1, 2002.

Increased Rating For Right Knee Disability

Schedular Criteria

The service-connected right knee disability is currently 
evaluated as 50 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  When an 
unlisted residual condition is encountered which requires an 
analogous rating, the first two digits of the diagnostic code 
present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27 (2006).  Diagnostic Code 5261 
contemplates limitation of extension of the leg.  A 
noncompensable rating is for assignment if extension is 
limited to five degrees, a 10 percent rating is for 
assignment if extension is limited to 10 degrees, a 20 
percent rating is for assignment if extension is limited to 
15 degrees, a 30 percent rating is for assignment if 
extension is limited to 20 degrees, a 40 percent rating is 
for assignment if extension limited to 30 degrees, and a 50 
percent rating is for assignment if extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2006) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).

Under the provisions of Diagnostic Code 5260, a 
noncompensable rating is for assignment if flexion is limited 
to 60 degrees, a 10 percent rating is for assignment where 
flexion is limited to 45 degrees, a 20 percent rating is for 
assignment where flexion is limited to 30 degrees, and a 
maximum 30 percent rating is for assignment if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2006).

A 10 percent evaluation is assigned under Diagnostic Code 
5257 for slight functional impairment due to recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is assigned for moderate impairment due to recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation is assigned for severe impairment due to recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).

Analysis

In this case, the veteran's right knee disability involves 
osteoarthritis, which is rated on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2006).  A 50 
percent evaluation is the maximum schedular evaluation 
provided for limitation of extension of the lower extremity.  
The only diagnostic code that provides an evaluation in 
excess of 50 percent for disability of the knee is Diagnostic 
Code 5256, which provides for a 60 percent evaluation for 
extremely unfavorable ankylosis, in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2006).  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Although the veteran has 
severe limitation of motion of the right leg, she does not 
have ankylosis of the right knee joint.  Accordingly, an 
increased evaluation is not warranted for right knee 
disability under the provisions of Diagnostic Code 5256.  

Although the Board has also considered the evidence of 
painful motion and functional impairment of the right knee, 
the veteran's service-connected right knee disorder is 
currently evaluated at the maximum evaluation for limitation 
of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consequently, a higher evaluation under the provisions of 38 
C.F.R. § 4.40 and 4.45 is not available.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (If a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

While separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic 
Code 5261 (limitation of extension of the leg), may be 
assigned for disability of the same knee, separate ratings 
are not applicable in this case because flexion of the right 
leg has been to at least 82 degrees since 1993, which is 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 5260.  See VAOPGCPREC 9-04, 69 Fed. Reg. 
59990 (2004).  

Increased Rating For Left Wrist Disability

Schedular Criteria

Diagnostic Code 5215 provides for the assignment of a 10 
percent evaluation, and no higher, for limitation of wrist 
motion of either upper extremity when there is dorsiflexion 
less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  The Schedule for the orthopedic 
system provides for a rating greater than 10 percent for 
limitation of motion of the wrist only in cases where 
ankylosis of the joint is present.

Under Diagnostic Code 5214, a 20 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the minor wrist; a 30 
percent disability evaluation is assigned for ankylosis of 
the minor wrist in any other position, except favorable; and 
a 40 percent evaluation is assigned for unfavorable ankylosis 
of the minor wrist in any degree of palmar flexion or with 
ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2006).

A 10 percent evaluation for the veteran's service-connected 
left wrist disability under Diagnostic Code 5215 due to 
limitation of motion.  This is the maximum schedular 
evaluation provided for limitation of motion of either the 
dominant or nondominant wrist under Diagnostic Code 5215.  
The only diagnostic code that provides an evaluation in 
excess of 10 percent for disability of the wrist is 
Diagnostic Code 5214, which involves ankylosis.  Although the 
veteran has significant limitation of motion of the left 
wrist, she was able to dorsiflex the wrist to 12 degrees and 
palmar flex to 30 degrees on examination in May 2004.  
Because there is no medical evidence of ankylosis of the left 
wrist, an increased evaluation is not warranted under the 
schedular criteria.

Analysis

Although the veteran has limitation of motion of the left 
wrist, there is no evidence of ankylosis of the wrist.  As 
with the previous issue, the considerations required by 
DeLuca are not applicable to the issue of an increased 
evaluation for left wrist disability because the veteran is 
already assigned the maximum schedular rating of 10 percent 
for limitation of motion of the affected joint and a higher 
rating requires a showing of ankylosis.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consequently, a higher evaluation is 
not available under Diagnostic Code 5215 based on 38 C.F.R. 
§§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In reaching the above decisions, the Board has also 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against increased ratings 
for service-connected right knee and left wrist disabilities, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
right knee disability related to osteoarthritis is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
wrist disability is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


